                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-311-FDW

WILLIE T. KELLY, JR.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
GEORGE T. SOLOMON, et al.,                )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the Motion to Deem Waivers of Service of

Summons for Defendants Alfred Williams and Jeffrey R. Krantz Timely Filed, (Doc. No. 36), and

Defendants Beaver, Deese, Hatley, Herring, Ingram, Krantz, Laur, McFaulds, Solomon, Swink

and Williams’ Motion for Extension of Time to File Answer or Otherwise Respond to Plaintiff’s

Complaint, (Doc. No. 35).

       Defendants Alfred Williams and Jeffrey Krantz request that their service waivers be

accepted as timely filed due to Defendant Williams’ military leave, and the investigation that was

required to identify Defendant Krantz as “FNU Kenza.” The Motion will be granted.

       Defendants Beaver, Deese, Hatley, Herring, Ingram, Krantz, Laur, McFaulds, Solomon,

Swink and Williams request an extension of time until January 9, 2019, to file an Answer or

otherwise respond to the Amended Complaint. The Motion will be granted for good cause shown.

       The Clerk of Court will be instructed to update the Court file with the Defendants’ correct

names as reflected in Defendants’ filings.

       IT IS THEREFORE ORDERED that:

       (1)     The Motion to Deem Waivers of Service of Summons for Defendants Alfred

                                                1
      Williams and Jeffrey R. Krantz Timely Filed, (Doc. No. 36), is GRANTED.

(2)   Defendants Beaver, Deese, Hatley, Herring, Ingram, Krantz, Laur, McFaulds,

      Solomon, Swink and Williams’ Motion for Extension of Time to File Answer or

      Otherwise Respond to Plaintiff’s Complaint, (Doc. No. 35), is GRANTED until

      January 9, 2019, for good cause shown.

(3)   The Clerk of Court is respectfully instructed to substitute the parties’ names as

      follows:

      Kenneth Beaver for “K. Beaver”

      Allen X. Deese for “FNU Deese”

      Chris Hatley for “D. Hatley”

      John Herring for “J. Herring”

      Kevin Ingram for “K. Ingram”

      Jeffrey G. Krantz for “FNU Kenza”

      Codi J. Laur for “FNU Laur”

      Scott McFaulds for “J. McFauld”

      Gregory Swink for “S. Swink”


                                  Signed: November 13, 2018




                                      2
